Title: LeRoy, Bayard & Company to Thomas Jefferson, 20 May 1817
From: LeRoy, Bayard & Company
To: Jefferson, Thomas


          
            Sir
            Newyork 
              the 20t May 1817.
          
          We were in course favor’d with the Letters you did us the honor of addressing to us on the 15 Aug & 28 April last and yesterday we received payment of a remittance made to us on your account
          
            
              by Mr Patrick Gibson of Richmond which we credit against the first bond due by you to Mess. N. & J & R Van Staphorst $1000. with Interest to 31 Decr 1815
              $2083.20
              
              $2000.  
            
            
              add interest to this day 16⅔ mo @ 6%
              173.59
              . 
              2256.79 
            
            
               leaving due on the 1t bond value this day
              
              
              $ 256.79.
            
          
          
            
               and on the
              7 May 1818 $2083.20
              }
              with Interest
            
            
              
              7 May 1819 $2083.20
            
          
          @ 6% ⅌ annum from 1 Jany 1816 Till discharged being in conformity with what agreed ⅌ our respect of 7 Aug. last.   We have the honor to Salute with high consideration   Sir Your  hb St
          
            LeRoy  Bayard & Co
          
         